OPINION OF THE COURT
Per Curiam.
Frank P. Gangemi has submitted an affidavit dated March 18, 2002, wherein he tenders his resignation as an attorney *14and counselor-at-law (see 22 NYCRR 691.9). Mr. Gangemi was admitted to the bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on June 28, 1995.
Mr. Gangemi avers that his resignation is freely and voluntarily tendered, that he has not been subjected to coercion or duress, and that he is fully aware of the consequences of submitting a resignation.
The Grievance Committee for the Second and Eleventh Judicial Districts (hereinafter the Grievance Committee) is curréntly investigating 10 complaints of professional misconduct against Mr. Gangemi involving, inter alia, conversion of client funds, failure to account for and distribute settlement funds to clients, neglect, lack of communication, and failure to cooperate. Mr. Gangemi acknowledges that he could not successfully defend himself on the merits against such charges.
Mr. Gangemi’s resignation is submitted subject to any application which may be made by the Grievance Committee to direct that he make restitution and reimburse the New York Lawyers’ Fund for Client Protection pursuant to Judiciary Law § 90 (6-a). Mr. Gangemi acknowledges the continuing jurisdiction of the Court to make such an order. He is aware that any order issued pursuant to Judiciary Law § 90 (6-a) may be entered as a civil judgment against him and he specifically waives the opportunity afforded by Judiciary Law § 90 (6-a) (f) to be heard in opposition thereto.
The Grievance Committee urges acceptance of the proffered resignation.
Inasmuch as the resignation tendered by Mr. Gangemi is in fall compliance with the rules of this Court, it is accepted. Mr. Gangemi is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Prudenti, P.J., Ritter, Santucci, Altman and Townes, JJ., concur.
Ordered that the resignation of Frank P. Gangemi is accepted and directed to be filed; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Frank P. Gangemi is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that Frank P. Gangemi shall promptly comply with the rules of this Court governing the conduct of disbarred, *15suspended, and resigned attorneys (see 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Frank P. Gangemi is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law.